UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.11)* Mac-Gray Corporation (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 554153-10-6 (CUSIP Number) (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No.554153-10-6 1. Names of Reporting Persons Sandra E. MacDonald 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 306,073 6. Shared Voting Power 656,081 7. Sole Dispositive Power 306,073 8. Shared Dispositive Power 993,316 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,299,389 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x SEE ITEM 4. 11. Percent of Class Represented by Amount in Row (9) 9.5% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) IN 2 CUSIP No.554153-10-6 1. Names of Reporting Persons Richard G. MacDonald 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 53,850 6. Shared Voting Power 908,304 7. Sole Dispositive Power 53,850 8. Shared Dispositive Power 1,245,539 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,299,389 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 9.5% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) IN 3 CUSIP No.554153-10-6 1. Names of Reporting Persons The Evelyn C. MacDonald Family Trust for the benefit of Sandra E. MacDonald 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 337,235 6. Shared Voting Power 7. Sole Dispositive Power 337,235 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 337,235 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 2.5% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 4 CUSIP No.554153-10-6 1. Names of Reporting Persons The Whitney E. MacDonald GST Trust-1997 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 103,965 6. Shared Voting Power 7. Sole Dispositive Power 103,965 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 103,965 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.8% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 5 CUSIP No.554153-10-6 1. Names of Reporting Persons The Jonathan S. MacDonald GST Trust-1997 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 103,965 6. Shared Voting Power 7. Sole Dispositive Power 103,965 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 103,965 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.8% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 6 CUSIP No.554153-10-6 1. Names of Reporting Persons The Robert C. MacDonald GST Trust-1997 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 103,965 6. Shared Voting Power 7. Sole Dispositive Power 103,965 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 103,965 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.8% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 7 CUSIP No.554153-10-6 1. Names of Reporting Persons The Whitney E. MacDonald Gift Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 17,950 6. Shared Voting Power 7. Sole Dispositive Power 17,950 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 17,950 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.1% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 8 CUSIP No.554153-10-6 1. Names of Reporting Persons The Jonathan S. MacDonald Gift Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 17,950 6. Shared Voting Power 7. Sole Dispositive Power 17,950 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 17,950 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.1% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 9 CUSIP No.554153-10-6 1. Names of Reporting Persons The Robert C. MacDonald Gift Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 17,950 6. Shared Voting Power 7. Sole Dispositive Power 17,950 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 17,950 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.1% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 10 CUSIP No.554153-10-6 1. Names of Reporting Persons Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April 23, 2004 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 86,725 7. Sole Dispositive Power 8. Shared Dispositive Power 86,725 9. Aggregate Amount Beneficially Owned by Each Reporting Person 86,725 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.6% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 11 CUSIP No.554153-10-6 1. Names of Reporting Persons Richard G. MacDonald 2xempt Irrevocable Trust dated April 23, 2004 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 203,611 7. Sole Dispositive Power 8. Shared Dispositive Power 203,611 9. Aggregate Amount Beneficially Owned by Each Reporting Person 203,611 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 1.5% Based upon 13,616,684 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009. 12. Type of Reporting Person (See Instructions) OO (Trust) 12 CUSIP No.554153-10-6 Item 1. (a) Name of Issuer Mac-Gray Corporation (b) Address of Issuer’s Principal Executive Offices 404 Wyman Street, Suite 400 Waltham, Massachusetts 02451 Item 2. (a) Name of Person Filing 1. Sandra E. MacDonald 2. Richard G. MacDonald (wife of Sandra E. MacDonald) 3. The Evelyn C. MacDonald Family Trust for the benefit of Sandra E. MacDonald 4. The Whitney E. MacDonald GST Trust-1997 5. The Jonathan S. MacDonald GST Trust-1997 6. The Robert C. MacDonald GST Trust-1997 7. The Whitney E. MacDonald Gift Trust 8. The Jonathan S. MacDonald Gift Trust 9. The Robert C. MacDonald Gift Trust 10. Richard G. MacDonald GST Non-Exempt Irrevocable Trust dated April 23, 2004 11. Richard G. MacDonald GST Exempt Irrevocable Trust dated April 23, 2004 The persons enumerated in this Item 2(a) are sometimes hereinafter referred to individually as a “Reporting Person” and collectively as the “Reporting Persons.” Pursuant to the filing of this Schedule 13G, the Reporting Persons have executed that certain Joint Filing Agreement attached as EXHIBIT B hereto. (b) Address of Principal Business Office or, if none, Residence 9 Hamlins Crossing West Dover, MA 02030 (c) Citizenship Each Reporting Person who is an individual has United States citizenship. Each Reporting Person who is a trust is organized within the Commonwealth of Massachusetts. (d) Title of Class of Securities Common Stock, $0.01 Par Value (e) CUSIP Number 554153-10-6 13 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Not Applicable Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: (b) Percent of class: (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of A total of 13,616,684 shares of common stock, $0.01 par value (“Common Stock”) of Mac-Gray Corporation (the “Company”) were reported in the Company’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 6, 2009 as issued and outstanding as of the close of business on November 6, 2009. Statements describing the aggregate amounts of such Common Stock beneficially owned by each Reporting Person, and the number of such shares as to which such Reporting Person has (i) sole voting power, (ii) shared voting power, (iii) sole dispositive power, and (iv) shared dispositive power are made in the Tables listed in EXHIBIT A attached hereto. The percentage of the class of Common Stock represented by the aggregate amount of shares beneficially owned by each respective Reporting Person is as indicated on Item 9 of the cover page for each such Reporting Person included in this Schedule. 14 BACKGROUND INFORMATION FOR ITEM 4. Each Reporting Person, either in its capacity as direct owner of Common Stock or as settlor, trustee or beneficiary (as the case may be) of certain trusts (described further below) that hold Common Stock, is subject to the terms of a stockholders’ agreement dated as of June 26, 1997 (the “Stockholders’ Agreement”) with respect to the shares of Common Stock held. The Stockholders’ Agreement is filed as Exhibit 10.2 to the Company’s Form S-1 Registration Statement, as amended, filed with the Securities and Exchange Commission (File No. 333-33669), (the “Registration Statement”) pursuant to the Securities Act of 1933, as amended. The Stockholders’ Agreement gives the parties thereto rights of first offer to purchase shares offered for sale by another stockholder who is a party thereto, as well as providing the Company with rights of second offer to purchase such shares. The Stockholders’ Agreement also conveys certain demand and “piggy-back” registration rights to the parties thereto. Given the terms of the Stockholders’ Agreement, the Reporting Persons and the other persons party thereto might be deemed to constitute a “group” holding beneficial ownership of an aggregate total of approximately 34.1% of the Company’s Common Stock for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended. However, each Reporting Person disclaims that such Person has agreed to act as a group with the other parties to the Stockholders’ Agreement (other than to the extent described in this statement) and such Person disclaims beneficial ownership of shares of Common Stock of the Company other than the amounts of shares reported for each respective Reporting Person in EXHIBIT A attached hereto. The parties to the Stockholders’ Agreement are the Company, Mr. Stewart G.
